CIRILLO, Judge,
dissenting.
I most respectfully dissent. Ever mindful that our standard of review is narrow and that we are obliged to view all reasonable inferences in the light most favorable to the verdict winner, Grekis, supra, I would hold that the evidence is sufficient to sustain the conviction of Mercado for possession with the intent to deliver and conspiracy.
When a conviction is based on circumstantial evidence, the Commonwealth is not obliged to prove that the evidence is absolutely incompatible with innocence. Commonwealth v. Calderini, 416 Pa.Super. 258, 260-61, 611 A.2d 206, 207 (1992). *597Constructive possession of contraband can be proved by circumstantial evidence. Commonwealth v. Mudrick, 510 Pa. 805, 308, 507 A.2d 1212, 1213 (1986). Constructive possession is a legal fiction, derived from the totality of the circumstances. Grekis, supra. Circumstantial evidence may suffice for the totality of the circumstances necessary to prove constructive possession. Commonwealth v. Macolino, 503 Pa. 201, 206, 469 A.2d 132, 134 (1983). Our supreme court has held that “constructive possession may be found in either or both actors if contraband is found in an area of joint control and equal access.” Mudrick, 510 Pa. at 309, 507 A.2d at 1214.
In this case, the police officers observed Mercado unquestionably acting as a lookout from a third floor window on two occasions, once during the planned “buy” and on a second occasion. The officers saw him later in the house with the man who sold the drugs, and then a scant 48 hours later found Mercado in the house, coming down the stairs. In the unlocked third floor lookout room, the police found a large quantity of drugs, their pre-recorded ten dollar bill, and drug paraphernalia.
This evidence, though circumstantial and not absolutely incompatible with innocence, is, in my opinion, sufficient to support the finding of constructive possession. Mudrick, supra; Macolino, supra; Calderini, supra. I believe the Commonwealth has proved that contraband was found in an area of joint control and access. Mudrick, supra.
The conspiracy conviction must also be reviewed with all inferences in the light most favorable to the Commonwealth as verdict winner. Grekis, supra. Criminal conspiracy includes the agreement to aid another in the commission of a crime. 18 Pa.C.S. § 903(a). Conspiracy may also be proved by circumstantial evidence. Grekis, supra. I have no trouble finding that Mercado’s presence on the third floor, acting as lookout, was an integral and necessary part of the criminal drug dealing which occurred at 707 West Berks Street, Philadelphia. For these reasons I dissent and would affirm the judgment of sentence.